Citation Nr: 1044621	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
chondromalacia patella, left knee.

2.  Entitlement to an initial rating for right knee disability 
with painful motion and degenerative changes, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an initial rating for right knee instability, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to December 
2005.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2006  decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which granted 
service connection for right and left knee chondromalacia patella 
and awarded a noncompensable rating for both disabilities, 
effective December 3, 2005.  In June 2007, the RO in Denver, 
Colorado recharacterized the right knee disability to include MRI 
evidence of degenerative changes and increased the evaluation to 
10 percent, effective December 3, 2005; the RO also granted a 
separate 10 percent evaluation for right knee instability, 
effective March 22, 2006.  The RO in San Diego, California 
continued these ratings in an April 2008 rating decision.

The Veteran initially had requested a Board hearing, but 
subsequently withdrew that request in writing in June 2008.

With respect to the TDIU claim noted on the cover, even though 
this issue was not adjudicated by the RO, a TDIU claim is 
considered part of an increased rating claim when such claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Veteran has stated that he is no longer able to work due to 
his service-connected knee disabilities.  The Court held in Rice 
that when the issue is raised by the evidence of record, the 
Board must adjudicate the issue as part of the claim for an 
increased rating.  As such, the issue is properly before the 
Board.

The inferred issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The service-connected left knee disability is manifested by 
limitation of flexion most severely limited to 130 degrees and 
pain, with additional pain after repeated motion.

2.  The service-connected right knee disability is manifested by 
limitation of flexion most severely limited to 130 degrees, MRI 
findings of osteoarthritis, and constant pain, with additional 
pain after repeated motion.

3.  The right knee instability is manifested by giving way and 
MRI findings that suggested a torn meniscus medial and lateral 
meniscus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for the 
service-connected chondromalacia patella, left knee, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5260 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected right knee disability with 
painful motion and degenerative changes are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5260 (2010).

3.  The criteria for an initial evaluation of 20 percent, but no 
higher, for right knee instability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters 
dated in March and April 2006 regarding the initial service 
connection claims.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  
As the Veteran was granted service connection and assigned 
evaluations and effective dates, the Secretary had no obligation 
to provide further notice under the statute.  Id.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service and VA treatment records, afforded the 
Veteran physical examinations, obtained medical opinions as to 
the etiology and severity of the disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Analysis

The Veteran seeks higher evaluations for his knee disabilities.  
In June 2006, the RO granted service connection for right and 
left knee chondromalacia patella, assigning noncompensable 
evaluations, effective December 3, 2005, under 38 C.F.R. § 4.71a, 
DC 5260.  In June 2007, the RO (1) granted service connection for 
right knee laxity, assigning a separate 10 percent evaluation, 
effective March 22, 2006, under 38 C.F.R. § 4.71a, DC 5257, and 
(2) increased the right knee disability evaluation to 10 percent, 
effective December 3, 2005, under 38 C.F.R. § 4.71a, DC 5010-
5260.  In April 2008, the RO continued the 10 percent evaluations 
for right knee laxity and right knee disability, and the 
noncompensable evaluation for left knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R.  
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by X-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  When however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. 
§ 4.71a, Plate II.  Diagnostic Code 5260 addresses limitation of 
flexion of the leg.  Flexion limited to 60 degrees warrants a 
noncompensable (0 percent) rating.  Flexion limited to 45 degrees 
warrants a 10 percent rating.  Flexion limited to 30 degrees 
warrants a 20 percent rating.  Flexion limited to 15 degrees 
warrants a 30 percent rating.

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned 
for slight recurrent subluxation or lateral instability.  A 20 
percent rating is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is assigned 
under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003.  
VAOPGCPREC 23-97.

A January 2006 VA examination report shows that the Veteran 
complained of bilateral retropatellar pain.  There was no 
swelling or erythema.  He denied any instability.  He denied the 
use of assistive devices.  The Veteran was able to walk a mile 
and run at least 150 yards.  He could sit for two hours and climb 
four flights of stairs.  He walked without a limp and had no 
difficulty rising from a chair or changing positions on the 
examination table.  A sensorimotor examination was normal.  The 
examiner noted mild "cracking" upon passive flexion and 
extension of the left knee.  The Veteran was able to do deep knee 
bends repetitively without difficulty.  Flexion was to 140 
degrees.  The medial and lateral collateral ligaments were 
stable.  Lachman and McMurray testing were negative.  There was 
no pain, fatigue, weakness, or incoordination upon repeat 
testing.  The examiner diagnosed bilateral chondromalacia 
patella.

A March 2006 VA treatment record shows that the Veteran was 
treated for right knee pain.  He had ACL laxity.  There was good 
medial-lateral stability.  The assessment was right knee patella-
femoral syndrome.  The clinician prescribed a leg brace and 
physical therapy.  

The Veteran was treated for left knee pain in May 2006.  

An August 2006 VA treatment record shows that the Veteran's right 
knee medial-lateral stability was better "likely due to the 
brace and the quad strengthening."  The ACL was "still 
moderately lax."  The assessment was right knee patello-femoral 
syndrome with laxity in the ACL.  

The Veteran was treated for left knee pain in December 2006.

In January 2007, the Veteran reported that his right knee swelled 
occasionally.  X-rays showed mild buttressing of the tibial 
spines with minimal spurring of the patella, right knee, and mild 
buttressing of the tibial spines, right knee.

In April 2007, the Veteran's right knee ACL was negative and 
there was mild laxity in the LCL.  The MCL was normal.  The 
meniscus appeared intact.  The clinician noted that an MRI would 
"shed light" on whether the Veteran's right knee pain was due 
to something other than degenerative joint disease.

A May 2007 MRI of the right knee showed prominent intrasubstance 
degeneration posterior horn of the medial meniscus with a subtle 
oblique lineal tear suspected on the coronal sequence.  The 
anterior horn was intact.  There was mild intrasubstance 
degeneration in the lateral meniscus, and a vertically oriented 
linear signal in the posterior horn that extends to the femoral 
cartilage consistent with minimal tear.

In November 2007, there was flexion to 130 degrees bilaterally.  
There was mild medial joint line tenderness, mild laxity of the 
MCL and LCL, and a positive patellar grinding test bilaterally.

A January 2008 VA treatment record shows normal range of motion 
and strength in both knees.  There was normal patella mobility in 
the right knee with negative medial/lateral collateral ligaments.

A February 2008 VA examination report shows that the Veteran 
complained of constant bilateral knee pain, which he rated 7/10 
on the right and 6/10 on the left.  The pain was improved with 
Naprosyn.  He reported that the right knee intermittently gave 
way.  He denied weakness, swelling, heat, or redness.  There was 
no locking, but some stiffness.  The Veteran also reported 
"cracking" and "popping" sounds with bilateral knee flexion, 
significantly more on the left.  The pain increased with going up 
and down stairs and walking.  He walked three miles three times a 
week.  There was no additional limitation of motion or functional 
impairment during flare-ups.  The Veteran wore bilateral knee 
braces; he wore the right one most of the time and the left one 
intermittently.  He denied dislocation or recurrent subluxation.  
Upon physical examination, the Veteran's gait was normal.  There 
was mild effusion on both knees, with "a little bit more on the 
right." A patellar apprehension test was negative.  There was no 
warmth, erythema, or tenderness.  Knee flexion was 140 degrees 
bilaterally.  Loud "cracking" and "popping" sounds and 
crepitus was noted with flexion on both knees, more on the left.  
Lachman, McMurray, varus/valgus, and anterior and posterior 
drawer testing were negative.  There was evidence of pain without 
weakness, fatigability, or lack of endurance associated with 
repetitive range of motion.  X-rays were unremarkable.  The 
diagnosis was right knee patellofemoral pain syndrome, with 
minimal tear on medial and lateral meniscus and constant knee 
pain and moderate functional impairment, and left knee 
patellofemoral pain syndrome, with constant left knee pain and 
functional impairment.

The Veteran was prescribed a cane in February 2008.

The Veteran's right knee disability is presently rated based on 
painful motion with degenerative arthritis, while the left knee 
disability is rated based on limitation of flexion.  The medical 
evidence shows that active flexion in each knee was most severely 
limited to 130 degrees with no pain.  This does not warrant a 
compensable rating for limitation of flexion under Diagnostic 
Code 5260, as flexion limited to 60 degrees warrants a 0 percent 
rating.  Under Diagnostic Code 5010, however, a 10 percent rating 
applies for each such major joint or group of minor joints 
affected by limitation of motion due to arthritis when the rating 
is noncompensable under the applicable rating criteria for 
limitation of motion.  Arthritis is shown for the right knee, but 
is not shown for the left knee.

A higher rating for limitation of extension under Diagnostic Code 
5261 does not apply, as the claim file contains no evidence of 
limitation of extension in either knee.

In order to get the next higher 20 percent rating under 
Diagnostic Code 5257, the medical evidence must show moderate 
recurrent subluxation or lateral instability.  MRI findings 
suggested a tear on the medial and lateral meniscus of the right 
knee.  The Veteran also has complaints of giving way.  He wears 
at least one knee brace constantly, and apparently uses a cane as 
well.  These findings more closely approximate the criteria for 
moderate lateral instability.  Thus, a 20 percent rating is 
warranted for the right knee lateral instability.

The remaining knee diagnostic codes allowing for ratings for the 
knees are inapplicable.  Diagnostic Code 5256 does not apply, as 
the medical records do not show any finding of ankylosis in 
either knee.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86. Diagnostic Code 5262 for malunion of the tibia 
and fibula is not relevant, as this kind of impairment is not 
shown.  An MRI dated May 2007 showed degenerative changes in the 
right knee, but there is no evidence of malunion in the tibia and 
fibula.  Diagnostic Code 5258 also does not apply, as the 
evidence does not show dislocated semilunar cartilage in either 
knee.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has painful 
motion in the knees, but there were no complaints of weakness, 
fatigability, incoordination in the knees, or any additional 
limitation of motion after repetitive movement during the January 
2006 and February 2008 VA examinations.  The Veteran's complaints 
of pain during his VA examinations, and the examiners' 
observations of pain and painful motion, were considered in the 
level of impairment and loss of function attributed to his 
disabilities.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran genuinely believes that the severity of his knee 
disabilities warrant higher ratings.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the extent 
of his disabilities, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinions 
provided by the VA medical professionals.  See Jandreau, 492 F.3d 
at 1372.

The level of impairment in the right and left knees has been 
relatively stable throughout this rating period, and has never 
been worse than what is warranted for the 10 percent and 
noncompensable ratings.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different periods 
of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 115-116.  If so, the appeal 
must be referred for consideration of the assignment of an 
extraschedular rating, otherwise, the schedular evaluation is 
adequate, and referral is not required.  Id.  at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned is provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not alleged any hospitalization and has presented no 
evidence indicating any marked interference with employment 
solely as a result of his various knee disabilities.  Therefore, 
the Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial compensable evaluation for 
chondromalacia patella, left knee, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
right knee disability with painful motion and degenerative 
changes is denied.

Entitlement to an initial increased evaluation of 20 percent, but 
no higher, for right knee instability is granted.


REMAND

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.

A June 2006 VA treatment record shows that the Veteran was 
unemployed, but actively looking for a job.

A March 2007 VA treatment record shows that the Veteran had a job 
working the graveyard shift.

An October 2007 VA treatment record shows that the Veteran was 
actively looking for a job that would not be impacted by 
"physical problems."

In November 2007, the Veteran reportedly was unable to find a job 
and expressed an interest in returning to school.  He stated that 
he was "unable to work because of his knee problems and other 
physical problems."  The Veteran had been a truck driver in the 
Army and was "trying to get back to truck driving but has pain 
in knee which prevents him from doing so."

A December 2007 VA mental disorders examination shows that after 
discharge the Veteran reportedly worked "in different labors" 
until April 2007.  He then worked for a packing materials company 
for two months until he quit in May 2007.

In January 2008, the Veteran received inpatient psychiatric 
treatment at a VAMC.  He was diagnosed with paranoid 
schizophrenia, rule out PTSD with psychotic features.

The Veteran told the February 2008 VA examiner that he had to 
quit his packing job because the prolonged standing and bending 
caused increased bilateral knee pain.
 
In March 2008, the Veteran reported that he had last been 
employed in May 2007 for a packaging materials company.  He 
placed materials in boxes for approximately eight months, but was 
"physically unable to continue this position (which required 
bending, lifting and twisting), due to degenerative joint changes 
in knee and back."  He enrolled in a work hardening program.

The Veteran has stated that he is unable to work because of 
physical problems that include his knee disabilities.  
Specifically, he contends that he cannot stand for prolonged 
periods of time or bend repeatedly.  He wears at least one knee 
brace constantly.  VA treatment records do not provide sufficient 
detail to assess the Veteran's employability status.  
Furthermore, the Veteran has been diagnosed with a nonservice-
connected psychotic disorder.  There is no medical opinion of 
record specifically addressing the Veteran's employability 
status.  A VA examination is needed to properly determine whether 
the Veteran is unemployable due to his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a notice letter describing the 
criteria for substantiating a claim for entitlement 
to a TDIU.

2.	Schedule the Veteran for a VA examination to 
determine whether the Veteran is able to secure or 
follow a substantially gainful occupation as a 
result of his service-connected disabilities.

3.	Any additional development deemed necessary should 
be accomplished.  If the benefit sought remains 
denied, issue the Veteran and his representative a 
supplemental statement of the case and allow for a 
reasonable response period.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


